Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge R. Brooke Jackson

   Civil Action No 18-cv-00194-RBJ-NRN

   CALVIN JOHNSON,

          Plaintiff,
   v.

   JANE DOE and
   SERGEANT “AUCOIN,’

          Defendants.


               ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



          This matter is before the Court on defendant’s motion for summary judgment. ECF No.

   122.

                                                I. FACTS

          Plaintiff Calvin Johnson is an inmate at Sterling Correctional Facility (“SCF”) in

   Sterling, CO. ECF No. 6 at 2. On December 26, 2017 plaintiff was in his cell while corrections

   officers were collecting inmates’ dinner trays. ECF 122-7, at 2. When officers attempted to

   collect plaintiff’s dinner tray, plaintiff attempted to assault prison staff “with an unknown liquid

   through [plaintiff’s] cell tray door.” ECF 122-2 at 2. Following this attempted assault, a force

   cell team (“team”) was assembled to remove plaintiff from his cell and search him. Id.

   Defendant Sergeant Aucoin was assigned to this team as the ISPRA device handler. Id.

          Upon approaching plaintiff’s housing block, the team realized that plaintiff had covered

   his cell’s windows so that no one could see inside. Id. at 3. The team gave plaintiff “multiple

   verbal commands to uncover his window,” and plaintiff ignored those commands. Id.
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 2 of 12




   Following plaintiff’s non-compliance with the team’s orders, Officer Rafferty opened plaintiff’s

   tray slot. Id. Once the tray slot was open, plaintiff threw “a brown combined liquid/solid

   substance” through the tray slot that struck defendant in the head, face, upper body, both arms,

   both legs, and boots. Id. In response to plaintiff’s throwing the brown substance at prison staff,

   defendant deployed oleoresin capsicum spray (“pepper spray”) using the ISPRA device “through

   Mr. Johnson’s tray slot for approximately three seconds.” Id.

          Although plaintiff uncovered his cell window after the pepper spray was deployed,

   plaintiff continued to disobey direct orders. Id. The team repeatedly ordered plaintiff “to submit

   to a strip search and to allow Colorado Department of Corrections (“CDOC”) staff to place him

   in wrist restraints through the cell door tray slot.” The team leader confirmed through plaintiff’s

   cell window that plaintiff was not complying with these orders. Id. Plaintiff claims that the

   initial spray caused him to lose consciousness. ECF No. 123 at 2. However, plaintiff has cited

   to no materials in the record nor has he provided this Court with any evidence that supports this

   claim. In fact, on December 26, 2017 plaintiff denied having any injuries as a result of the

   pepper spray and did not require medical attention. ECF No. 122-14 at 1.

          When plaintiff continued to disobey the team’s orders, defendant again deployed pepper

   spray through the tray slot for approximately three seconds. ECF No. 122-2 at 4. In defendant’s

   affidavit, he explains why he deployed the spray a second time: “… [plaintiff] continued to

   disobey orders to submit to a search, previously attempted to assault staff prior to activation of

   the Force Cell team, and assaulted the Force Cell team… with fecal matter once the team had

   arrived at his cell door.” ECF No. 122-2 at 4. Following the second deployment of pepper

   spray, the team was able to enter plaintiff’s cell. ECF No. 122-2 at 4. Plaintiff was immediately

   placed in restraints and transferred to a decontamination shower where he was able to shower for
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 3 of 12




   approximately eight minutes. ECF No. 122-7 at 6. Following the decontamination shower,

   nursing staff performed an anatomical exam. Plaintiff reported no physical injuries and required

   no medical attention. ECF No. 122-14.

                                II. PROCEDURAL BACKGROUND

          On January 25, 2018 Plaintiff filed this case pro se against several parties, many of whom

   were SCF corrections officers. ECF No. 1 at 1. On April 6, 2018 the Hon. Lewis T. Babcock

   dismissed most of these claims. ECF No. 14. The relevant remaining claim is an Eighth

   Amendment excessive force case asserted against Sgt. Aucoin. Plaintiff alleges that on

   December 26, 2017 defendant sprayed his cell with pepper spray twice while he was inside.

   ECF No. 6, at 6. Plaintiff further alleges that defendant’s use of pepper spray constituted

   unconstitutional excessive force because the cell’s “small closed-in environment” exacerbated

   the pepper spray’s side effects. Id.

          Defendant filed a motion requesting that this Court grant summary judgment on three

   grounds: (1) plaintiff failed to exhaust administrative remedies as required by the Prison

   Litigation Reform Act (“PLRA”), (2) plaintiff failed to meet the standard required to proceed

   with an excessive force claim, and (3) defendant is entitled to qualified immunity as a CDOC

   Lieutenant. ECF No. 122.

                                   III. STANDARDS OF REVIEW

          A. Summary Judgment

             A court may grant summary judgment if “there is no genuine dispute as to any

   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

   The moving party has the burden to show that there is an absence of evidence to support the

   nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 4 of 12




   nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

   Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

   of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

   Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

   inferences in the light most favorable to the party opposing summary judgment. See Concrete

   Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

          B. Pro Se Litigation

          When hearing claims brought by pro se litigants, courts should liberally construe

   allegations in their pleadings and consider their claims together rather than as isolated

   paragraphs. Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). Although pro se

   pleadings should be liberally construed, a pro se plaintiff is not “relieve[d]… of the burden of

   alleging sufficient facts on which a recognized legal claim could be based.” Hall v. Bellmon,

   935 F.2d 1106, 1110 (10th Cir. 1991). Pro se parties must “follow the same rules of procedure

   that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (internal

   quotation marks and citations omitted). Furthermore, while pro se litigants will not be held to

   the same standards as licensed attorneys, it is improper for the judge to serve as the

   unrepresented litigant’s advocate. Hall, 935 F.2d at 1110.
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 5 of 12




                                            IV. ANALYSIS

          A. Failure to Exhaust Administrative Remedies

          The PLRA prohibits prisoners from filing Section 1983 actions regarding prison

   conditions until they have exhausted all available administrative remedies. 42 U.S.C.S. §

   1997e(a). Specifically, the exhaustion provision states that “[n]o action shall be brought with

   respect to prison conditions… by a prisoner confined in any jail, prison, or other correctional

   facility until such administrative remedies as are available have been exhausted.” Id.

   “Exhaustion is no longer left to the discretion of the district court, but is mandatory.” Woodford

   v. Ngo, 548 U.S. 81, 84 (2006). Although the PLRA requires exhaustion, it also “gives district

   courts the power to dismiss some claims on their merits even when administrative remedies have

   not been exhausted.” Steele v. Fed. Bureau of Prisons, 355 F. 3d 1204, 1208 (10th Cir. 2003),

   overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2008). Accordingly, a plaintiff’s

   failure to exhaust administrative remedies does not divest the court of subject matter jurisdiction.

   Id.

          Under the PLRA, “exhaustion … means using all steps that the agency holds out, and

   doing so properly.” Rinaldi v. U.S., 904 F.3d 257 (10th Cir. 2018) (quoting Woodford, 548 U.S.

   at 81). Merely beginning the grievance process is insufficient for exhaustion purposes. Thomas

   v. Parker, 609 F.3d 1114 (10th Cir. 2010). Determining whether a plaintiff has properly

   exhausted administrative remedies requires courts to determine whether the plaintiff completed

   “the administrative review process in accordance with the applicable procedural rules—rules that

   are defined not by the PLRA, but by the prison grievance process itself.” Jones v. Bock, 549

   U.S. at 218 (2007) (citation and internal quotation marks omitted).
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 6 of 12




          The burden is on defendant to assert failure to exhaust as a defense, and defendant does

   so here pursuant to Fed. R. Civ. P. 56. Once the defense has been raised, the plaintiff must show

   either that he exhausted all administrative requirements or that the grievance process was

   unavailable to him. Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir. 2011). Thus, the claim

   must be dismissed if the evidence presented does not create a genuine issue of material fact as to

   whether Mr. Johnson exhausted his constitutional claim against defendant. See Fields v. Okla.

   State Penitentiary, 511 F.3d 1109, 1113 (10th Cir. 2007).

          1. CDOC’s Grievance Policy

          CDOC Administrative Regulation 850-04 governs SCF’s prisoner grievance policy. See

   ECF No. 122-3. The regulation outlines a three-step grievance process. Id. To properly exhaust

   administrative remedies, inmates must complete all three steps. Id. A final agency

   determination is issued after a grievance officer investigates an offender’s step 3 grievance.

   Exhaustion cannot occur until an offender receives the grievance officer’s final agency

   determination. ECF No. 122-1 at 2.

          In addition to the above-outlined grievance policies, the CDOC has policies in place to

   regulate inmates who file multiple frivolous grievances within a short time period. ECF No.

   122-1 at 4. Under this policy, offenders who file frivolous grievances may forfeit their grievance

   privileges and be placed on grievance restriction. ECF No. 122-3 at 8. When on grievance

   restriction, an offender is permitted to file one grievance per month for a specified time period.

   Id. An offender placed on their second grievance restriction may only file one grievance per

   calendar month for a 180-day period. Id.
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 7 of 12




          2. Plaintiff’s Non-Compliance with CDOC’s Grievance Policy

          In plaintiff’s initial complaint, he argues that he did not exhaust administrative remedies

   because he was on grievance restriction, and the process was therefore unavailable to him. ECF

   No. 8 at 5. Plaintiff was placed on a 180-day grievance restriction that expired on March 5,

   2018. ECF No. 122-1 at 3. Notwithstanding this grievance restriction, between December 26,

   2017, the date of the incident at issue, and March 5, 2018, plaintiff filed six separate grievances.

   ECF No. 122-4 at 4-11. None of these mentioned the December 26, 2017 incident involving

   defendant. Id. Plaintiff’s argument that the grievance system was unavailable to him is

   unsupported by the record as he filed numerous grievances within the restriction period.

          Based on the evidence presented by defendant, plaintiff not only failed to exhaust

   administrative remedies, he failed to even begin the grievance process. Plaintiff never

   commenced a step one grievance related to the December 26, 2017 incident. See ECF 122-4.

   Plaintiff has presented no evidence regarding his failure to exhaust administrative remedies nor

   has he presented any credible evidence that the grievance process was unavailable to him. For

   these reasons, defendant’s motion for summary judgment is GRANTED as there is no genuine

   dispute of material fact as to whether plaintiff exhausted administrative remedies as defined by

   the CDOC grievance policy.

          B. Excessive Force Under the Eighth Amendment

          As mentioned in Part IV.A of this order, a plaintiff’s failure to exhaust administrative

   remedies does not deprive the court of subject matter jurisdiction. In the interest of finality and

   notwithstanding plaintiff’s failure to exhaust, I will decide whether there is a genuine dispute of

   material fact requiring a trial as to plaintiff’s Eighth Amendment claim.
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 8 of 12




          The Eighth Amendment’s cruel and unusual punishment clause prohibits prison officials

   from using excessive force against inmates. Whitley v. Albers, 475 U.S. 312, 327 (1986).

   Although plaintiff cites to the deliberate indifference standard in his complaint, it is well settled

   that courts should use the excessive force rubric “whenever prison officials make and carry out

   decisions involving the use of force to restore order in the face of a prison disturbance.”

   Redmond v. Crowther, 882 F.3d 927, 936 (10th Cir. 2018) (quoting Whitley, 475 U.S. at 320

   (1986)). Because pepper spray “is an instrument with which prison officers wield their

   authority,” an Eighth Amendment excessive force analysis is more appropriate in this context

   than an analysis under the deliberate indifference standard. Despain v. Uphoff, 264 F.3d 965,

   978 (10th Cir. 2001).

          The primary question under the excessive force analysis is whether the officer “acted in a

   good faith effort to maintain or restore discipline or maliciously and sadistically for the very

   purpose of causing harm.” Redmond, 882 F.3d at 936 (quoting Whitley, 475 U.S. at 320-21).

   Eighth Amendment excessive force claims have both an objective and subjective component.

   Giron v. Corr. Corp. of America, 191 F.3d 1281, 1289 (10th Cir. 1999). The objective

   component asks whether the “alleged wrongdoing was objectively harmful enough to establish a

   constitutional violation.” Smith v. Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003). The

   subjective component considers whether the defendant acted with a sufficiently culpable state of

   mind. Giron, 191 F.3d at 1289 (quoting Hudson v. McMillian, 503 U.S. 1, 8 (1992)). “Not

   every push or shove, even if it may later seem unnecessary in the peace of a judge’s chambers,

   violates a prisoner’s constitutional rights.” Johnson v. Glick, 481 F.2d 1028, 1033 (1973). The

   court’s analysis must consider the highly charged prison environment. See Sampley v. Ruettgers,

   704 F.2d 491, 496 (10th Cir. 1983).
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 9 of 12




          1. The Objective Component

          The objective component of an Eighth Amendment excessive force claim requires the

   court to determine whether the officer’s use of force was reasonable by contextualizing the

   incident and being “responsive to contemporary standards of decency.” Smith, 339 F.3d at 1212

   (quoting Hudson, 503 U.S. at 22). Central to the court’s inquiry is whether “force was applied in

   a good faith effort to maintain or restore discipline” or whether the force applied was excessive

   under the circumstances. Redmond, 882 F.3d at 936 (quoting Whitley, 475 U.S. at 320-21). To

   assess whether the force was reasonable the court must “balance the need for application of force

   with the amount of forced used.” Mitchell v. Maynard, 80 F.3d 1433, 1440 (10th Cir. 1996).

          To determine whether Sgt. Aucoin’s use of pepper spray was objectively reasonable, this

   Court must balance his need to use force with the amount of force he used. In his deposition,

   plaintiff admits to both throwing fecal matter at officers through the cell door’s tray slot and not

   complying with their orders. ECF 122-5 at 34. He also admits his plan to further attack officers

   if they attempted to enter his cell. He states, “[b]ut, see, my plan was if they cracked my door to

   run in, I’d daze them with a shit bomb and then I may get a few licks in before they finally get

   me. But they ended up doing the gas thing, so I had to change my plan.” Id. Plaintiff put the

   team’s health and safety at risk when he assaulted them with fecal matter. Therefore, plaintiff’s

   noncompliance with direct orders coupled with his assaultive conduct toward defendant and

   other prison guards made defendant’s need to use force high.

          Defendant used force to respond to plaintiff’s assaultive behavior and to prevent plaintiff

   from putting prison staff at further risk. Therefore, force was used for the legitimate penological

   purpose of restoring order and preventing plaintiff from further attacking prison staff with fecal

   matter. The amount of force used—spraying plaintiff with pepper spray twice for no more than
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 10 of 12




    three seconds—was commensurate with the defendant’s considerable need to use force to restore

    order. Relying on the Whitley court’s language, defendant’s use of force was employed “as a

    good faith effort to restore discipline” and was reasonable given the highly charged prison

    environment and plaintiff’s recent assault against officers.

           For the above reasons, no genuine dispute exists under the objective component of the

    excessive force standard as to whether Sgt. Aucoin acted as a reasonable officer would under the

    circumstances.

           2. The Subjective Component

           Under the subjective component of an excessive force analysis, a court considers whether

    the defendant “had a sufficiently culpable state of mind” when using force. Giron, F.3d at 1289.

    An officer’s state of mind is sufficiently culpable when he acts “…maliciously and sadistically

    for the very purpose of causing harm” rather than in a good-faith effort to maintain or restore

    discipline. Redmond, 882 F.3d at 936 (quoting Whitley, 475 U.S. at 320-21). An officer’s

    actions are malicious or sadistic “only where no legitimate penological purpose can be inferred

    from the conduct.” Giron, 191 F.3d at 1290.

           The parties contest the facts relevant to the subjective component of the excessive use of

    force claim. While the summary judgment standard requires this Court to view the evidence in

    the light most favorable to plaintiff, because we are beyond the pleadings stage, this Court will

    only accept “versions of the facts if a reasonable juror could believe [them].” Redmond, 882

    F.3d at 935 (internal quotation marks and citations omitted). Plaintiff claims that after defendant

    deployed pepper spray the first time, he became unconscious thereby obviating the need for the

    second deployment of pepper spray. ECF No. 8 at 6-7. He further claims that because he was

    unconscious, the second deployment of spray was “malicious and sadistic,” and that defendant
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 11 of 12




    was attempting to murder him. Id. at 7. However, plaintiff does not present any evidence or cite

    to the record to support his version of the facts.

           In fact, nothing in the record supports plaintiff’s claims that defendant acted maliciously

    and sadistically or that plaintiff was unconscious when defendant deployed the spray for a

    second time. The video of the alleged incident shows plaintiff responsive and able to get into the

    decontamination shower just moments after the pepper spray was deployed. ECF No. 122-12.

    Additionally, after the decontamination shower, plaintiff was examined by nursing staff where

    plaintiff denied having any injuries and did not require medical attention. ECF No. 122-14 at 1.

    Based on the record, no reasonable jury could find that plaintiff was unconscious at the time

    defendant deployed pepper spray into his cell.

           While defendant deployed pepper spray twice, both instances lasted no more than three

    seconds as evidenced by video footage of the incident. ECF No. 122-12. In his affidavit,

    defendant explains that he deployed pepper spray twice because “Mr. Johnson’s act of throwing

    fecal matter at me posed a serious threat to my health and safety and to the other corrections

    officers in the Force Cell team. This act, combined with Mr. Johnson’s non-responsiveness to

    commands and his prior attempt to assault staff, necessitated the two uses of OC Spray to ensure

    that he would not continue to pose a threat.” ECF No. 122-2 at 4. Based on the evidence,

    defendant did not use force for the sole purpose of harming plaintiff, but rather to protect both

    himself and prison staff from further assault. Based on these facts, no reasonable jury could find

    that defendant acted maliciously or sadistically for the very purpose of harming plaintiff or that

    deploying spray for three seconds was an attempt to murder plaintiff.

           For the above reasons, no genuine dispute exists as to whether Sgt. Aucoin used force

    sadistically or maliciously for the sole purpose of harming Mr. Johnson. Because plaintiff has
Case 1:18-cv-00194-RBJ-NRN Document 150 Filed 08/24/20 USDC Colorado Page 12 of 12




    not demonstrated the existence of a genuine issue of material fact concerning Sgt. Aucoin’s use

    of force, he has not shown that there is a triable issue concerning the alleged Eighth Amendment

    violation. Accordingly, defendant’s summary judgment motion is GRANTED.

           Furthermore, because plaintiff has failed to demonstrate a constitutional violation, this

    Court need not address defendant’s qualified immunity defense.

           Order:

           1.       The motion for summary judgment filed by defendant Aucoin, ECF No. 122 is

           GRANTED.

           2.       The Court enters its final written judgment dismissing this civil action with

           prejudice. As the prevailing party, defendant is awarded reasonable costs pursuant to

           Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1, to be taxed by the Clerk following

           the submission of a bill of costs pursuant to the rule.


           DATED this 24th day of August, 2020.

                                                          BY THE COURT:




                                                          ___________________________________
                                                          R. Brooke Jackson
                                                          United States District Judge
